Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   November 2, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-15-00617-CV;       D-1-GN-13-004070

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-13-004070 and Court of Appeals number
   03-15-00617-CV, styled, DIANE WADE V DAVID’ S LANDSCAPE, is due in your office
   November 2, 2015. This office has not received payment or a designation of clerk’ s record as of
   today, November 2, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division          Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420         (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566          fax: 854-4457